Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8-12, filed 5 November 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2009/0230382 to Banin et al. (Banin).
In regards to the previous rejection of amended Claim 1, the examiner is in agreement with the applicant that the previously cited references (2016/0011506 to Gu et al. and US 2016/0215212 to Lee et al.) do not teach or disclose light-emitting nanocrystals having a core/shell/shell structure. Thus, the previous rejection of amended Claim 1 (and its dependent claims) under 35 U.S.C. 102(a)(1) is withdrawn. However, the disclosure of Lee, when combined with the teachings of Banin (specifically, the core/shell/shell quantum dot structure taught by Banin), presents a new grounds of rejection under 35 U.S.C. 103. As a result, amended Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Banin. Further explanation is provided below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0215212 to Lee et al. [US Patent Application Publication 3 of the Information Disclosure Statement filed 12/24/20] (Lee), utilizing WO 2016/047588 [Foreign Patent Document 10 of the Information Disclosure Statement filed 12/24/20] (WO ‘588) as a teaching reference, in view of US 2009/0230382 to Banin et al. (Banin).
Regarding Claims 1, 3-4, 7-8, and 10-20, Lee discloses a photosensitive resin composition comprising: a solvent in an amount of about 60 percentage by weight (wt %) to about 95 wt %; and a solid content in an amount of about 5 wt % to about 40 wt %, with respect to a total weight of the photosensitive resin composition, wherein the solid content comprises: a phosphor in an amount of about 5 wt % to about 90 wt %; a photopolymerizable compound in an amount of about 4 wt % to about 70 wt %; a photopolymerization initiator in an amount of about 0.1 wt % to about 20 wt %; an alkali soluble resin in an amount of about 5 wt % to about 80 wt %; and a dispersant in an amount of about 0.1 wt % to about 12 wt %, with respect to a total weight of the solid content. See the abstract. The phosphor may be a quantum dot (QD). See paragraph 0014. Lee states that the quantum dot may have a core-shell structure (paragraph 0016) but is silent in regards to the use of a core-shell-shell structure. Additionally, the dispersant is exemplified as Disperbyk-180. See Table 1. The amine value of Disperbyk 180 is 95 mg KOH/g, as taught by WO ‘588. See paragraph [0118] of the computer-generated translation provided with this Office Action. Furthermore, in the case in which the amount of the solvent is in the range of about 60 wt % to about 95 wt %, coatability of the photosensitive resin composition using a coating device such as an inkjet coater may be excellent. See paragraph [0147] in Lee. Banin discloses core-multishell semiconductor nanocrystal materials (Abstract). The nanocrystals disclosed in Banin comprise a core material made of a III-V compound and at least two shell materials (paragraph 0019). Specifically, Banin discloses a nanocrystal where the core is InP, the first shell is ZnSe, and the second shell is ZnS (paragraph 0031). The core/shell/shell structured nanocrystals disclosed by Banin are manufactured from quantum 
Regarding Claim 21, Lee is silent in regards to the surface of the light-emitting nanocrystals being provided with an organic ligand. Banin, however, discloses that the core/shell/shell structures may have the outer shell be covered by an organic layer of long chained amine ligands such as decylamine, dodecylamine, and tributylamine (see Banin, paragraph 0041). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to provide an organic ligand to the outer shell of the nanocrystals, as taught by Banin, said nanocrystals used in the resin composition disclosed by Lee, because the organic ligand coordinates with the metal ions of the outer shell and increase their solubility in the solvent (see Banin, paragraph 0041).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0215212 to Lee et al. [US Patent Application Publication 3 of the Information Disclosure Statement filed 12/24/20] (Lee), utilizing WO 2016/047588 [Foreign Patent Document 10 of the Information Disclosure Statement filed 12/24/20] (WO ‘588) as a teaching reference, in view of US 2009/0230382 to Banin et al. (Banin) as applied to Claim 1 above, and further in view of CN 105629661 [Foreign Patent Document 3 of the Information Disclosure Statement filed 2/8/21] (CN ‘661).
The disclosures of Lee and Banin are discussed above in paragraph 6. However, neither Lee nor Banin disclose an embodiment wherein the photosensitive resin composition further comprises light-diffusing particles. CN ‘661 discloses a self-emission type photosensitive resin composition, color filter manufactured using thereof and image display device having the color 2 and Al2O3. See Table 1 of the computer-generated translation provided with this Office Action. Lee, Banin, and CN ‘661 are analogous art because each reference pertains to quantum dots and their uses. It would have been obvious to one skilled in the requisite art to provide scattering particles, as taught by CN ‘661, in the photosensitive resin composition of Lee (modified to include the teachings of Banin as described above) because it is taught that providing scattering particles in a self-emission type photosensitive resin composition improves the light intensity of a color filter.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0215212 to Lee et al. [US Patent Application Publication 3 of the Information Disclosure Statement filed 12/24/20] (Lee), utilizing WO 2016/047588 [Foreign Patent Document 10 of the Information Disclosure Statement filed 12/24/20] (WO ‘588) as a teaching reference, in view of US 2009/0230382 to Banin et al. (Banin) as applied to Claim 1 above, and further in view of US 2015/0291818 to Kida et al. (Kida).
Regarding Claim 6, Lee discloses the use of Disperbyk 180 as the polymeric dispersant. However, this polymeric dispersant has an acid value of 95 mg KOH/g, as taught by WO ‘588. Kida discloses a photosensitive inkjet composition comprising a polymer dispersant (paragraph 0047). Kida further discloses that the polymer dispersant preferably has an acid value below 50 mg KOH/g and an amine value of 10 mg KOH/g or more (paragraph 0048). Kida also provides examples of commercially available dispersants suitable for their invention in paragraph 0047. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/12/2022